 STATE MECHANICAL CONSTRUCTORS, INC.StateMechanical Constructors,Inc.andJames Hart-TRIAL EXAMINER'S DECISIONmann.Case 21-CA-9322June 22, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn February 25, 1971, Trial Examiner Robert L.Piper issued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copyof the Trial Examiner's Decision attached hereto.Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief and theentire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.2ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that State Me-chanical Constructors, Inc., Los Angeles, California,its officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's recom-mended Order.IThese findings and conclusions are based,in part, upon credibilitydeterminationsof the TrialExaminer,to which the Respondent has ex-cepted. Having carefully reviewed the record,we concludethat the TrialExaminer's credibility findings arenot contraryto the clear preponderanceof all the relevant evidence.Accordingly,we find no basis for disturbingthose findings.StandardDry Wall Products, Inc,91 NLRB544, enfd. 188F.2d 362 (C.A. 3).TRespondent'scontentions concerning the alleged reinstatement ofHartman and the termination of its backpayliability canbe resolved at thecompliance stage of this proceeding.191 NLRB No. 83393STATEMENT OF THE CASEROBERT L. PIPER, Trial Examiner: This proceeding,' un-der Section 10(b) of the National Labor Relations Act, asamended, was heard at Los Angeles, California on November17 and 18, 1970,2 pursuant to due notice. The complaint,which was issued on August 12, on a charge filed June 22,alleged in substance that Respondent engaged in unfair laborpractices proscribed by Section 8(a)(1) and (3) of the Act bydiscriminatorily discharging James Hartmann, an employee.Respondent's answer denied the alleged unfair labor prac-tices.The General Counsel and Respondent filed briefs.Upon the entire record in the case and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACTL JURISDICTIONAL FINDINGSRespondent is a California corporation engaged in the in-stallation of plumbing, heating, and air conditioning systemswith its principal office located in Hawthorne, California.During the past year it purchased and received supplies andmaterials valued in excess of $50,000 directly from pointsoutside the State of California. Respondent admits, and Ifind, that it is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.IITHE LABORORGANIZATION INVOLVEDThe United Association of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry of the United Statesand Canada, Local Union No. 250 (hereinafter called theUnion), is a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction and IssuesJames Hartmann, the Charging Party, was employed byRespondent as a steamfitter on April 13 at its CriminalCourts Building project in downtown Los Angeles and, at thesame time, appointed job steward by the Union. Thereafter,Hartmann presented certain employee grievances against Re-spondent,to the Union. Respondent discharged Hartmann onJune 5.The issue, as framed by the pleadings, is alleged discrimina-tion and interference, restraint, and coercion by the dischargeof Hartmann. The General Counsel contends that Hartmannwas discharged because of his grievance activities as a jobsteward for the Union. Respondent contends that Hartmannwas discharged for cause.B. Chronology of EventsDuring 1969, Respondent entered into a subcontract toperform all of the plumbing, heating, and air conditioningwork on the Criminal Courts Building project. At all timesmaterial Respondent was a party to a collective-bargainingagreement with the Union. Respondent was also a party toa collective-bargaining contract with the Plumbers' Local 78,from whose hiring hall Respondent obtained its plumbers.Respondent obtained its steamfitters, also called pipefitters,from the Union's hiring hall. Respondent employed plumbersIAt the opening of the hearing, upon unopposed motion of the GeneralCounsel, the caption was amended to correct the spelling of the name of theCharging PartyIAll dates hereinafter refer to 1970 unless otherwise indicated 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the project first. The first steamfitter hired by Respondentwas Fred L. Six, whom Respondent subsequently made fore-man of a steamfitter crew, including Hartmann. On April 13,Hartmann was the second steamfitter hired and was ap-pointed job steward by the Union. John McWilliams, also amember of the Union, was Respondent's general foreman ofsteamfitters and Six's superior. Charles Watson, a member ofthe Plumbers' Local 78, was Respondent's superintendent ofthe project. Promptly after Hartmann's employment, bothMcWilliams and Six complained to him as the job stewardthat Respondent was failing to comply with a provision of thecontract requiring certain minimum payments by Respond-ent to the employees for the parking of their automobiles.Paragraph 127 of Section XX of the collective-bargainingcontract provided:Parking.Where free parking is not available withinfour (4) blocks of the job or project, the Contractor shallreimburse employees at the lowest rate available withinsaid four (4) block area, provided the employee presentsa signed and dated receipt for each parking expenditure.There was no free parking available. Respondent paid itsemployees 75 cents a day for parking, which required themto park at a lot they contended was 6 blocks from the project.Respondent would not pay the higher amount necessary topark within what the employees contended was a 4 blockradius of the project. Six,McWilliams, and various em-ployees asked Hartmann to take this matter up with theUnion as a claimed violation of the contract, which he did.The record establishes that between the parking lot in ques-tion and the project there were some six "blocks" or intersec-tions, a distance of between "/,o and % of a mile, but Respond-ent contended that the lot was within 4 blocks because of adefinition secured from the City of Los Angeles that a "cityblock" was 660 feet, or % ofa mile.Under this definition ofa block, 4 blocks would equal % of a mile. Respondent alsoemployed an independent surveyor, who reported that theparking lot was within % mile of the project.Regardless of the merits of the grievance, it is undisputedthat Hartmann presented such complaint to the Union onbehalf of the employees and Six and McWilliams. Hartmannpresented the complaint or grievance to Donald Hall, divisionmanager of the Union under the supervision of Don Mattern,the Union's business manager,both installed April 17 as theresult of a recent Union election. Hartmann, the Plumbers'steward and the business representatives of both unions dis-cussed the employees' complaint about the parking situation,allegedly in violation of the contract, at least twice with Su-perintendent Watson. Watson's superiors were Hyman Rob-ins, executive vice president, and E. J. Weinberger, president,of Respondent. 'Watson admittedly informed Weinberger ofeach meeting he had with Hartmann and the others concern-ing the parking problem. Between April 13 and his dischargeon June 5, Hartmann also presented another complaint to theUnion concerning an alleged breach of the contract by Re-spondent with respect to the,use of an improper number ofpipefitters in a composite crew employed by one of Respond-ent's subcontractors to install or rig coils at the project.During May, Hall, who was in agreement with the em-ployees that Respondent was not paying for parking within4 blocks as required by the contract, took the complaint upwith Respondent. Hall first contacted Weinberger and ex-plained the complaint to him. Weinberger requested Hall totake the matter up with Watson. Watson then told Hall thatitwas not Watson's responsibility and to take it up withWeinberger. Hall visited Respondent's supervisors on theproject with Hartmann several times concerning this com-plaint, on one or two occasions accompanied by Arthur Caro-lan, the Plumbers' business agent, who had joined in com-plaining about this alleged violation of the contract. Thedisagreement was not settled.On or about May 21, Weinberger telephoned' Mattern withrespect to the parking problem. Weinberger informed Mat-tern that Respondent had not had any problem about theparking situation with the Plumbers' union prior to the em-ployment of the Union's steward (Hartmann), and that if hewas gone from the job Weinberger would not have any fur-ther problem about the parking. Mattern informed Wein-berger that Mattern was not going to replace Hartmann asthe job steward. Mattern, whom I credit, so testified. Wein-berger, whom I do not credit unless otherwise corroborated,denied such conversation.As a result of the dispute, Hall and Carolan arranged ameeting for May 28 to discuss the parking situation withRespondent's officials, includingWeinberger. The meeting,held at the project site, was attended by Weinberger, Robins,Watson, McWilliams, and several other representatives ofRespondent, and Hall, Carolan, Hartmann, and Local 78'sjob steward. According to Hall, whom I credit, at the openingof the meeting Weinberger asked Hall what Hartmann wasdoing there. Hall replied that Hartmann was there becauseHall had requested him to be there as the job steward and theUnion's representative on the job. During the course of thediscussion,Weinberger stated that he did not like stewardstelling his supervisors how the job should be run or interpret-ing the contract for them. This statement was corroboratedby all of the witnesses present, including Respondent's offi-cials,except Weinberger, who denied making any such state-ment. According to Hartmann and Carolan, whom I credit,whileWeinberger was making the prior statement he waseither looking or pointing at Hartmann, who was wearing hissteward's button.Weinberger also said that he had not hadany problems on the project about parking until the pipefit-ters and their steward had been employed. The parties thendiscussed the meaning of the 4-block parking provision in thecontract,Respondent, for the reasons hereinabove found,contending that the lot was within 4 blocks of the project, andthe Union contending that it was not. Both stewards left themeeting before its termination. Representatives of both sidesthen walked the distance to the parking lot and back, but thedispute remained unsettled. A couple of days later, Matternand thebusinessmanager of Local 78 met with Robins andanother representative of Respondent to discuss the parkingdispute. Robins informed them that Weinberger had decidedthat he was not going to pay the additional amount requested.On June 3, Respondent fired a steamfitter for being intox-icated on the job. The following day, June 4, another steamfit-ter returned to the job at mid-day intoxicated and very angrybecause Respondent had fired his friend the preceding day.This employee entered the project office, created a terrificuproar, picked up a large pipe, threatened to break up theoffice, and demanded his pay immediately. He was about 6feet 3 inches tall and `very husky. Although a number ofRespondent's supervisors and others were present, at Six'srequest Hartmann succeeded in calming the belligerent em-ployee and keeping him under control for approximately anhour and a half until Respondent could obtain his check fromthe office.McWilliams complimented Hartmann for handlinga difficult situation so well. Watson admitted that Hartmannhad done so. Both Watson and McWilliams contacted Wein-berger with respect to the discharges for intoxication on thejob on June 3 and 4. On the afternoon of June 4, Weinbergercalled the Union's office, spoke with Dan Delaney, anotherbusiness representative, and informed him that Weinbergerwas tired of the steamfitters' steward causing so much trou-ble, that Respondent was not in violation of the parkingprovision in the contract, and that pursuant to the contract STATE MECHANICAL CONSTRUCTORS, INC.395Respondent had mailed the Union a letter informing it'thatits steward (Hartmann) was being fired. Paragraph 49 ofsection XII of the contract provided in substance that stew-ards could not be fired except for cause and required 24 hoursnotice in writing to the Union. It specifically provided,interalia:. the Contractors, before transferring, laying off ordischarging a Steward, shall notify the Union in writingof its intention to do so at least twenty-four (24) hoursin advance of such intended action. The person ap-pointed Steward shall remain on the job as long as thereiswork in his particular classification which he is qua-lified to perform, and so long as there are three (3) menon the job, excluding the Steward; provided, however,the Steward does not engage in any activities which arecontrary to the provisions of this Agreement. In no eventshall a Contractor discriminate against a Steward or layhim off, or discharge him an account of any action takenby him in the proper performance of his Union duties.Delaney advised Weinberger that he had made a mistake andshould not have fired Hartmann. The only reason Weinbergergave Delaney for discharging Hartmann was his complaintabout the parking problem. Weinberger, whom I do notcredit, denied any conversation with Delaney.Weinberger alone admittedly made the decision to dis-charge Hartmann, dictated the letter in substance, and sawa copy June 4 after it was mailed. The letter was signed byRobins, Respondent's executive vice president. Mattern re-ceived the letter at the Union's office on Friday, June 5, andconstrued it as the 24-hour notice required by the contractand that Hartmann had been discharged. The letter read:According to our agreement, we are exercising ouroption to lay Mr. James Hartman, the steward on thisjob off.The reason for the lay-off is because of the fact thatthis steward, who is a member of Local Union #250,has created undue trouble on the job and we absolutelyour [sic] not in violation of our contract concerning theparking within the limitations of the agreement.Mattern, because he construed the letter as stating thatRespondent had discharged Hartmann because of the unduetrouble he had created on the job concerning the parking,immediately calledWeinberger.Mattern told Weinbergerthat he had made a big mistake. Weinberger replied that hehad had all he was going to take from the steward. Matterninformed Weinberger that it was against the Union's policyto permit a steward to be fired in such manner and the Unionwould have to take action. Weinberger admittedly suggestedthat Mattern tear up the letter. Mattern replied that he couldnot do so. That afternoon Mattern appointed a new job stew-ard to report to Respondent's project Monday morning,which he did. Thus on Monday morning Respondent knewthat Hartmann would not be returning to the job. Matterntestified that he had no complaint about Hartmann's per-formance as a steward. On June 5 Mattern also filed a formalgrievance with the joint Union and Employer Council alleg-ing that Respondent had laid off the Union's steward withoutgood cause. The same day the Union and Plumbers' Local 78each filed a formal grievance with the Joint Council withrespect to the parking dispute. The Hartmann grievance washeld in abeyance pending the outcome of this proceeding, andthe grievances concerning parking remained pending at thetime of the hearing in this proceeding.That evening, June 5, Hartmann attended a regularlyscheduled meeting of the Union. He was not aware of hisdischarge. Hartmann had worked the entire day without anycommunication from Respondent's supervisors. Mattern metHartmann before the meeting, told him of the receipt of theletter from Respondent, and informed him that he had beendischarged. Hartmann replied that it was news to him andasked about his pay. Mattern replied that he had received theletter and would show it to Hartmann on Monday becausethe Union meeting was about to start, but that Hartmann hadbeen fired and Mattern had dispatched a new steward forMonday. While they were talking Six, Hartmann's foreman,joined the conversation and said Hartmann's discharge wasa surprise to Six, he didn't know anything about it and asforeman had no reason to fire Hartmann. Six further said thatRespondent in fact should have given Hartmann a bonus forhis handling of the drunk and disorderly employee the previ-ous day. During the ensuing union meeting, Mattern an-nounced-to the membership that Respondent had fired Hart-mann and that the Union had filed a grievance because of thedischarge of its steward.Hartmann did not return to work on Monday, June 8,having been informed that he had been discharged and re-placed. Hartmann was familiar with the 24-hour notice provi-sion in the contract concerning the discharge of stewards,having frequently served as a steward. On June 10, Matterndelivered Respondent's letter of June 4 to Hartmann and acheck for his last 2 days of work, which Mattern had receivedin the mail from Respondent without a covering letter.About a week after Hartmann's discharge Mattern andDelaney met with Weinberger at his office to try to negotiatea settlement of the Hartmann grievance. They had Respond-ent's letter of June 4 with them and pointed out to Wein-berger that the reason stated therein was not a legitimatereason for the discharge of a steward. Weinberger advancedno other reasons for Hartmann's discharge during the meet-ing. They also discussed the parking grievance. No settlementof either was reached. Weinberger, whom I do not credit,denied any such meeting.Hartmann filed his charge with the Board on June 22. OnJuly 6, in response to a letter from the Board's RegionalOffice, Robins as Respondent's executive vice president wrotethe Regional Office setting forth Respondent's alleged rea-sons for Hartmann's discharge. After referring to the letterof June 4 to the Union advising it of Hartmann's discharge,the July 6 letter to the Region stated:The following is a list of our reasons for terminating hisservices: 1. He left early for lunch. 2. He returned latefrom lunch. 3. He returned from lunch with alcohol onhis breath. 4. He took unauthorized coffee breaks. 5. Herode manlift without hard hat in violation of safety regu-lations, State of California.This was the first occasion, more than a month later, thatRespondent gave any reason for Hartmann's discharge otherthan that set forth in the letter of June 4. On July 30, Wein-berger executed an affidavit stating his reasons for discharg-ing Hartmann as: 1. He was going to lunch early and comingback late; and 2. He had alcohol on his breath. No referencewas made to coffee breaks, hard hats or loafing on the job.During the hearing, in addition to the reasons for Hartmann'stermination set forth in Respondent's letter of July 6, Re-spondent offered considerable proof that Hartmann was alsoguilty of laziness or "goofing off" during working hours.Hartmann, whom I credit, denied any such conduct.C. Discrimination and Interference,Restraint, and CoercionThe complaint alleged that Respondent discharged Hart-mann on June 5 because he had joined and assisted the Unionor engaged in other union activity or protected concertedactivities for the purposes of collective bargaining or othermutual aid or protection. From the time of his employmentand appointment as job steward on April 13, Hartmann vig- 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDorously pursued the employees' complaint that Respondentwas not complying with the parking provisions of the con-tract. In fact, it was conceded that he was also requested todo so by two of Respondent's supervisors, Six and McWil-liams.As a result, numerous meetings were held betweenofficials of Respondent, Hartmann, and business representa-tives of the Union, and Local 78 also became interested andjoined in the complaint. Respondent's letter of June 4 to theUnion advising it of Hartmann's discharge,as wellasWein-berger's subsequent conversations with Delaney and Mat-tern,make clear that Respondent's real reason for discharg-ing Hartmann was because of his vigorous prosecution of theparking grievance. Respondent's letter of June 4 specificallystated that "the reason for the lay-off is because of the factthat this steward, who is a member of Local Union # 250, hascreated undue trouble on the job and we absolutely our [sic]not in violation of our contract concerning parking within thelimitations of the agreement." During his conversations withMattern and Delaney after the letter of discharge, Wein-berger never advanced any other reason for Hartmann's dis-charge.On July 6, substantially after the factand as anapparentafterthought, Respondent in a letter to the Board for the firsttime listed five reasons, consisting of alleged misconduct, forHartmann's discharge. The reasons advanced in the July 6letter to the Board were that Hartmann left early and re-turned late from lunch, returned from lunch with alcohol onhis breath, took unauthorized coffee breaks and rode themanlift without a hard hat in violation of safety regulations.Respondent offered considerable proof through Six, McWil-liams,and Watson concerning the items listed in its letter ofJuly 6. Hartmann, whom I credit, denied everengaging inany such conduct. Perhaps more significantly, with one ortwo minor exceptions it was undisputed that none of Re-spondent's supervisors had ever criticized or warned Hart-mannabout any of his alleged misconduct. On one occasiononly Hartmannwas observed returning from lunch riding themanlift without a hard hat and McWilliams mentioned thisto him. Hartmann replied, and it was not disputed, that manyof the employees did not wear their hard hats either comingto or going from work, or going to and coming from lunch,because at such times it was safe because no work was takingplace on the project. It was also undisputed that many of theemployees, including supervisors, often had alcoholic drinks,including beer, with their lunch. Respondent conceded thatHartmannwas never under the influence of alcohol on the joband was a competent worker. Hartmann, whom I credit,denied ever having any drinks with lunch other than beer.It is patent the Respondent's alleged reasonsfor discharg-ing Hartmann, after its admission of June 4, were shifting,evasive, inconsistent, and apparent afterthoughts. In the let-ter of June 4 and the conferences with Mattern and Delaneyconcerning Hartmann's discharge, the only reason advancedby Weinberger' was that set forth in said letter. On July 30,Weinberger's affidavit set forth hisreasonsfor Hartmann'sdischarge, which failed to include two of the reasons set forthin the letter of July 6 to the Board, which Weinberger admit-tedly participated in preparing. Moreover, during the hearingRespondent offered considerable testimony that one of itsprincipal reasons for Hartmann's discharge was his constant"goofing off" on the job, a reason not set forth in the letterof July 6 or in Weinberger's affidavit. It is, of course, wellestablished that advancing shifting, evasive, inconsistent, andinconsequential reasons for a discharge may be considered indetermining the real motivation for such discharge. Weinber-ger's conversation with Mattern on or about May 21 suggest-ing that Hartmann be removed from the job because of hiscomplaints about the parking, Weinberger's statements dur-ing the May 28 meeting concerning the parking dispute,about job stewards and his reference to Hartmann, Respond-ent's letter to the Union on June 4 notifying it of the dischargeof Hartmann, and Weinberger's subsequent discussions withMattern and Delaney concerning Hartmann's discharge, allclearly reveal that Respondent's real reason for dischargingHartmann was his diligence as job steward in pursuing theemployees' complaints concerning Respondent's alleged fail-ure to comply with the parking provisions of the contract.The merits of the parking grievance are immaterial.It is now well settled that discharging or otherwise dis-criminatingagainstan employee, because of his processingemployee complaints or grievancesas a unionsteward, or hisor hisunion's assertion of a claim or right pursuant to theterms of a collective-bargaining agreement, is a violation ofboth Section 8(a)(1) and (3) of the Act.' A preponderance ofthe reliable, probative, and substantial evidence in the entirerecord convinces me, and I find, that Respondent's allegedreasons for terminatingHartmannwere pretextual, and thatRespondent's real reason for discharging Hartmann was be-cause of his activity, as job steward, in presenting to theUnion and pursuing the employees' complaints and grievanceconcerning Respondent's alleged failure to comply with theparking requirements of the contract, thereby discriminatingagainsthim in violation of Section 8(a)(3) of the Act, andinterfering with, restraining, and coercing-him in the exerciseof rights guaranteed in Section 7 of the Act in violation ofSection 8(a)(1) of the Act.Upon the basis of the foregoing findings of fact and theentire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce, andthe Union is a labor organization,within the meaning of theAct.2.By discharging Hartmann,because of his activities as ajob stewardon behalf ofthe employees pursuant to the termsof the collective-bargaining contract,Respondent engaged indiscrimination to discourage membership in the Union, andinterfered with, restrained and coerced its employees in theexercise of rights guaranteed by Section7 of the Act, therebyengaging in unfair labor practices within the meaning of Sec-tion 8(a)(3) and(1) of the Act.3.Theaforesaid unfair labor practices affect commercewithin the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving foundthatRespondent engaged in certain unfairlabor practices,I shall recommendthatit cease and desisttherefrom and take certain affirmative actionof the typewhich is conventionally ordered in such cases as provided inthe Orderrecommended below,which I find necessary toremedy and to remove the effectsof theunfair labor practicesand to effectuate the policiesof the Act.Upon the foregoing findings of fact, conclusions of law, andthe entire record,and pursuant to Section10(c) of the Act,I herebyissue the following recommended:''NL.R.B. v. Pruden Products Co.,422 F.2d 855 (7th Cir. 1970);GreatFallsWhite Truck Co.,183 NLRB No. 64 (1970);George Kennedy Con-struction Company, Inc.,172 NLRB No. 196 (1968);Bowman Transporta-tion Incorporated,134 NLRB 1419 (1961); andMonsanto Chemical Com-pany,130 NLRB 1097 (1961).°In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions and Order, and all objections thereto shall be STATE MECHANICAL CONSTRUCTORS, INC.ORDERStateMechanical Constructors, Inc., its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a) Discouraging membership in the United Association ofJourneymen and Apprentices of the Plumbing and Pipe Fit-ting Industry of the United States and Canada, Local UnionNo. 250, or any other labor organization of its employees, bydischarging or inany othermanner discriminating againstemployees in regard to hire or tenure of employment or anyother term or condition of employment because of their unionor concerted activities.(b) In any like or related manner interfering with, restrain-ing, or, coercing its employees in the exercise of rights guaran-teed to them by Section 7 of the Act.2. Take the following affirmative action which will effectu-ate the policies of the Act:(a)Offer James Hartmann immediate and full reinstate-ment to his former job, or if this job no longer exists, to asubstantially equivalent position, without prejudice to his se-niority or other rights and privileges, and make him whole forany loss of pay he may have suffered by payment to him ofa sum of money equal to that which he would normally haveearned from the date of his discharge to the date of such offerof reinstatement,less his net earnings during said period(Crosser Lumber Company,8 NLRB 440), said backpay to becomputed on a quarterly basis in the manner established bythe Board in F W.Woolworth Company,90 NLRB 289,together with interest thereon at the rate of 6 percent perannum(Isis Plumbing & Heating Co.,138 NLRB 716).(b) Immediately notify James Hartmann, if presently serv-ing inthe Armed Forces of the United States, of his right tofull reinstatement, upon application after discharge from theArmed Forces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.(c)Preserve and, upon request, make available to theBoard or its agents for examination and copying all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary todetermine the amount of backpay due under this Order.(d) Post at its Criminal Courts Building project site in LosAngeles, California copies of the attached notice marked"Appendix. "I Copies,of said notice, on forms provided by theRegional Director for Region 21, after being duly signed byRespondent's representative shall be posted by Respondentimmediately upon receipt thereof and be maintained by it for60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken to insure that saidnotices are not altered, defaced or covered by any othermaterial.(e)Notify the Regional Director for Region 21, in writing,deemed waived for all purposes.SIn the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."397within 20 days from the date of receipt of this Decision whatsteps Respondent has taken to comply herewith.'6In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read- "Notifythe Regional Director for Region 21, in writing, within 20 days from the dateof this Order, what steps Respondent has taken to comply herewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in the UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the United Statesand Canada, Local Union No. 250, or any other labororganization of our employees, by discharging or in anyother manner discriminating against our employees inregard to hire or tenure of employment or any term orcondition of employment because of their union or con-certed activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofany of the rightsguaranteedthem by the National LaborRelations Act.WE WILL offerJames Hartmann immediate and fullreinstatement to his former job, or if this job no longerexists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges,and make him whole for any loss of pay which he mayhave suffered as a result of our discrimination againsthim.All of our employees are free to become, remain, or refrainfrom becoming or remaining, members of the above-namedor any other labor organization, except to the extent that suchrightmay be affected by an agreement conforming to theprovisions of Section 8(a)(3) of the National Labor RelationsAct.STATE MECHANICALCONSTRUCTORS, INC.(Employer)DatedBy(Representative)(Title)We will notify immediately James Hartmann, if pres-ently serving in the Armed Forces of the United States,of his right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance withthe Selective Service Act and the Universal MilitaryTraining and Service Act.Thisis an officialnotice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any othermaterial.Any questions concerning this notice or compliance withits provisions, may be directed to the Board's Office, EasternColumbia Building, 849 South Broadway, Los Angeles, Cali-fornia 90014, Telephone 213-688-5229.